Citation Nr: 1548200	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-00 404A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2009, a statement of the case was issued in December 2009, and a substantive appeal was received in January 2010.

The Veteran was scheduled to attend a hearing in August 2015 and withdrew his hearing request in a January 2015 submission.  See 01/14/2015 VBMS entry, Correspondence.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1968 to April 1970.

2.  August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of entitlement to service connection for migraine headaches is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to service connection for migraine headaches by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in an August 2015 submission, the Veteran withdrew his appeal with regard to the issue of entitlement to service connection for migraine headaches.  See 08/06/2015 VBMS entry, Correspondence.  In an October 2015 submission from the Veteran's representative, another request was made to withdraw the Veteran's appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for migraine headaches and it is dismissed.


ORDER

Entitlement to service connection for migraine headaches is dismissed.


REMAND

In a March 2013 rating decision, the RO denied entitlement to service connection for sleep apnea.  See 03/25/2013 VBMS entry, Rating Decision - Narrative.  In April 2013, the Veteran filed a notice of disagreement.  See 04/11/2013 VBMS entry, VA 21-4138 Statement in Support of Claim.  Remand is necessary for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with regard to the issue of entitlement to service connection for sleep apnea.  This issue should not be certified to the Board unless the Veteran submits a timely substantive appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


		
ERIC S. LEBOFF
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


